DETAILED ACTION
1.	Claims 1-20 are currently pending. The effective filing date of the present application is 10/31/2019. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

5.	Claim 1 (similarly 17) recites a series of steps for providing an anonymous communication between a user and a provider, which is a method of organizing human activity for managing personal behavior or relationships or interactions between people and/or a mental process. This judicial exception is not integrated into a practical application because receive, from a consumer application instance, match criteria specified by the consumer user for selecting a provider user based on provider traits; select the provider user from a pool of provider users using the match criteria, wherein the selected provider user comprises matching provider traits that satisfy at least some of the match criteria specified by the consumer user; and provide an anonymous temporary connection between the consumer application instance of the consumer user and a provider application instance of the provider user do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 1 (similarly 17) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because processor and computer is considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a processor and a computer see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer. Therefore, the additional elements of claim 1 (similarly 17) in separately or in combination do not add significantly more.
Claim 2 only furthers the steps for providing an anonymous communication between a user and a provider, which is a method of organizing human activity for managing personal behavior or relationships or interactions between people and/or a mental process. Claim 2 is not wherein the plurality of instructions is further configured to assign traits to provider users based on one or more of user generated information or system generated information by receiving information from a pool of consumer users via corresponding consumer application instances and the pool of provider users via corresponding provider application instances do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. The additional elements of claim 2 in separately or in combination do not add significantly more. 
Claim 3 (similarly claim 19) only furthers the steps for providing an anonymous communication between a user and a provider, which is a method of organizing human activity for managing personal behavior or relationships or interactions between people and/or a mental process. Claim 3 (similarly claim 19) is not integrated into a practical application because wherein the plurality of instructions is further configured to assign traits to provider users based on one or more of user generated information or system generated information by receiving information from a pool of consumer users via corresponding consumer application instances and the pool of provider users via corresponding provider application instances do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. The additional elements of claim 3 (similarly claim 19) in separately or in combination do not add significantly more. 
Claim 4 only furthers the steps for providing an anonymous communication between a user and a provider, which is a method of organizing human activity for managing personal behavior or relationships or interactions between people and/or a mental process. Claim 4 is not integrated into a practical application because wherein the facilitating comprises removing and/or replacing identifying data from the data packets do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. The additional elements of claim 4 in separately or in combination do not add significantly more. 
Claim 5 (similarly claim 20) only furthers the steps for providing an anonymous communication between a user and a provider, which is a method of organizing human activity for managing personal behavior or relationships or interactions between people and/or a mental wherein providing the anonymous temporary connection comprises providing one or more of a voice over Internet Protocol (VoIP) connection, a public switched telephone network (PSTN) connection, or a data connection between the consumer application instance and the provider application instance do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. The additional elements of claim 5 (similarly claim 20) in separately or in combination do not add significantly more. 
Claim 6 only furthers the steps for providing an anonymous communication between a user and a provider, which is a method of organizing human activity for managing personal behavior or relationships or interactions between people and/or a mental process. Claim 6 is not integrated into a practical application because wherein the data connection facilitates one or more of text messaging, voice, video chatting, or gaming between the consumer user and the provider user do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. The additional elements of claim 6 in separately or in combination do not add significantly more. 
Claim 7 only furthers the steps for providing an anonymous communication between a user and a provider, which is a method of organizing human activity for managing personal behavior or relationships or interactions between people and/or a mental process. Claim 7 is not integrated into a practical application because wherein the provider traits comprise one or more of categorical values, sets of categorical values, sets of tag values, numerical values, numerical ranges, timestamps, or geographic location values do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. The additional elements of claim 7 in separately or in combination do not add significantly more. 
Claim 8 only furthers the steps for providing an anonymous communication between a user and a provider, which is a method of organizing human activity for managing personal behavior or relationships or interactions between people and/or a mental process. Claim 8 is not integrated into a practical application because wherein match criteria specified by the consumer user comprise selections of provider traits, the selections comprising one or more of exact value matches, value containment in a set or range, optimization of a utility function based on provider traits, or computational logic applied to the provider traits do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. The additional elements of claim 8 in separately or in combination do not add significantly more. 
Claim 9 only furthers the steps for providing an anonymous communication between a user and a provider, which is a method of organizing human activity for managing personal behavior or relationships or interactions between people and/or a mental process. Claim 9 is not integrated into a practical application because wherein the selecting comprises randomly selecting the provider user from a subset of the pool of provider users at least partially matching the criteria do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. The additional elements of claim 9 in separately or in combination do not add significantly more. 
Claim 10 only furthers the steps for providing an anonymous communication between a user and a provider, which is a method of organizing human activity for managing personal behavior or relationships or interactions between people and/or a mental process. Claim 10 is not integrated into a practical application because wherein the selecting comprises calculating a compatibility score between the consumer user and the provider user do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. The additional elements of claim 10 in separately or in combination do not add significantly more. 
Claim 11 only furthers the steps for providing an anonymous communication between a user and a provider, which is a method of organizing human activity for managing personal behavior or relationships or interactions between people and/or a mental process. Claim 11 is not integrated into a practical application because wherein the selecting comprises calculating a utility function based on one or more of a waiting time and a compatibility score do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field 
Claim 12 only furthers the steps for providing an anonymous communication between a user and a provider, which is a method of organizing human activity for managing personal behavior or relationships or interactions between people and/or a mental process. Claim 12 is not integrated into a practical application because wherein tracking the usage comprises billing the consumer user and crediting the provider user based on the usage do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. The additional elements of claim 12 in separately or in combination do not add significantly more. 
Claim 13 only furthers the steps for providing an anonymous communication between a user and a provider, which is a method of organizing human activity for managing personal behavior or relationships or interactions between people and/or a mental process. Claim 13 is not integrated into a practical application because further comprising billing the consumer user based on a first financial calculation and crediting the provider user is based on a second financial calculation, the billing being based on usage of the anonymous temporary communication do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. The additional elements of claim 13 in separately or in combination do not add significantly more. 
Claim 14 only furthers the steps for providing an anonymous communication between a user and a provider, which is a method of organizing human activity for managing personal behavior or relationships or interactions between people and/or a mental process. Claim 14 is not integrated into a practical application because wherein one or more of the provider traits are verified by a third-party do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. The additional elements of claim 14 in separately or in combination do not add significantly more. 

assign provider traits to one or more provider users in a pool of provider users based on one or more of user generated information or system generated information by receiving information from a pool of consumer users via corresponding consumer application instances and the pool of provider users via corresponding provider application instances wherein the provider traits comprise one or more of categorical values, sets of categorical values sets of tag values, numerical values. numerical ranges, timestamps, or geographic location values; receive, from a consumer application instance, match criteria specified by the consumer user for selecting a provider user based on the assigned provider traits, wherein the match criteria specified by the consumer user comprise selections of provider traits, the selections comprising one or more of exact value matches, value containment in a set or range, optimization of a utility function based on provider traits, or computational logic applied to the provider traits; select the provider user from a pool of provider users using the match criteria, wherein the selected provider user comprises matching provider traits that satisfy at least some of the match criteria specified by the consumer user; provide an anonymous temporary connection between the consumer application instance of the consumer user and a provider application instance of the provider user; and facilitating routing of data packets between the consumer application instance and the provider application instance within the anonymous temporary connection do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because processor and computer is considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a processor see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer. Therefore, the additional elements of claim 15 in separately or in combination do not add significantly more.
wherein the system further comprises a consumer device and a provider device, wherein the consumer device for executing instructions of the consumer application instance and the provider device includes for executing instructions of the provider application instance do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. Claim 16 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because processor and mobile devices is considered generic computer technology implementing well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a processor and mobile devices see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer. The additional elements of claim 16 in separately or in combination do not add significantly more. 
Therefore, claims 1-20 are rejected 

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-3, 5-8, 12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 2002/0027901 to Liu et al. (“Liu”).

9.	With regards to claim 1 (similarly claim 17), Liu disclosed the limitations of,
receive, from a consumer application instance, match criteria specified by the consumer user for selecting a provider user based on provider traits (See [0094]-[0096] discussing the receiving of the reference code from a user to match to predetermined criteria using connection instructions. See also [0076] discussing different type of information that are connection instructions and [0012] discussing qualifications of experts.); 
select the provider user from a pool of provider users using the match criteria, wherein the selected provider user comprises matching provider traits that satisfy at least some of the match criteria specified by the consumer user (See [0119]-[0120] discussing the creation of reference code for a particular transaction out of multiple possible transaction and [0086] discussing the reference code being based on different attributes and connection criteria.); and 
provide an anonymous temporary connection between the consumer application instance of the consumer user and a provider application instance of the provider user (See Fig. 4A and [0119] discussing the criteria of generating an anonymous connection for a reference code and [0125] routing the calls to the parties. See also [0061] discussing creating an anonymous connection between two parties.).

With regards to claim 2, Liu disclosed the limitations of,
wherein the plurality of instructions is further configured to assign traits to provider users based on one or more of user generated information or system generated information by receiving information from a pool of consumer users via corresponding consumer application instances and the pool of provider users via corresponding provider application instances(See [0083]-[0085] discussing the generation of a reference code based on connection instruction, profile databases, and transaction specification. See also [0011] discussing the selection of an expert from experts.).

11.	With regards to claim 3 (similarly claim 19), Liu disclosed the limitations of,
wherein providing the anonymous temporary connection comprises facilitating routing of data packets between the consumer application instance and the provider application instance, wherein the routed data packets do not include identifying information of the consumer user or the provider user (See [0127] discussing a packet implemented connection program for the user and [0054] discussing the system using  packet data to connect users with anonymity. The examiner is interpreting anonymity as not including identifying information. See also [0006]-[0007] discussing the general use and purpose of packet technology.).

12.	With regards to claim 5 (similarly claim 20), Liu disclosed the limitations of,
wherein providing the anonymous temporary connection comprises providing one or more of a voice over Internet Protocol (VoIP) connection, a public switched telephone network (PSTN) connection, or a data connection between the consumer application instance and the provider application instance (See [0021] and [0094] discussing the use of VoIP and [0062] discussing the use of PSTN.).

13.	With regards to claim 6, Liu disclosed the limitations of,
wherein the data connection facilitates one or more of text messaging, voice, video chatting, or gaming between the consumer user and the provider user (See [0060 discussing the different methods of communication that can be used including text messaging.]).

With regards to claim 7, Liu disclosed the limitations of,
wherein the provider traits comprise one or more of categorical values, sets of categorical values, sets of tag values, numerical values, numerical ranges, timestamps, or geographic location values (See [0012] discussing qualifying traits for experts including geographical location.).

15.	With regards to claim 8, Liu disclosed the limitations of,
wherein match criteria specified by the consumer user comprise selections of provider traits, the selections comprising one or more of exact value matches, value containment in a set or range, optimization of a utility function based on provider traits, or computational logic applied to the provider traits (See [0094] discussing the matching of reference codes under predetermined criteria and/or exact matching.).

16.	With regards to claim 12, Liu disclosed the limitations of,
wherein tracking the usage comprises billing the consumer user and crediting the provider user based on the usage (See [0044] discussing generating of logs for billing user at the pre-agreed rate and [0097] discussing the communication information including billing information and identities of the parties. The examiner is interpreting billing information to include crediting information.).

17.	With regards to claim 14, Liu disclosed the limitations of,
wherein one or more of the provider traits are verified by a third-party (See [0012] discussing qualifications of the experts including ratings, education level, and certifications by professional or governmental entities.).

18.	With regards to claim 15, Liu disclosed the limitations of,
assign provider traits to one or more provider users in a pool of provider users based on one or more of user generated information or system generated information by receiving information from a pool of consumer users via corresponding consumer application instances and the pool of provider users via corresponding provider application instances wherein the provider traits comprise one or more of categorical values, sets of categorical values sets of tag values, numerical values. numerical ranges, timestamps, or geographic location values (See [0094]-[0096] discussing the receiving of the reference code from a user to match to predetermined criteria using connection instructions. See also [0076] discussing different type of information that are connection instructions and [0012] discussing qualifications of experts including geographic location.);
receive, from a consumer application instance, match criteria specified by the consumer user for selecting a provider user based on the assigned provider traits, wherein the match criteria specified by the consumer user comprise selections of provider traits, the selections comprising one or more of exact value matches, value containment in a set or range, optimization of a utility function based on provider traits, or computational logic applied to the provider traits (See [0094]-[0096] discussing the receiving of the reference code from a user to match under predetermined criteria and/or exact matching using connection instructions. See also [0076] discussing different type of information that are connection instructions including user selected type of communication.); 
select the provider user from a pool of provider users using the match criteria, wherein the selected provider user comprises matching provider traits that satisfy at least some of the match criteria specified by the consumer user (See [0119]-[0120] discussing the creation of reference code for a particular transaction out of multiple possible transaction and [0086] discussing the reference code being based on different attributes and connection criteria.); 
provide an anonymous temporary connection between the consumer application instance of the consumer user and a provider application instance of the provider user (See [0066] discussing the process for preserving anonymity when establishing a connection and [0125] discussing routing the call for a connection.); and 
facilitating routing of data packets between the consumer application instance and the provider application instance within the anonymous temporary connection (See [0127] discussing a packet implemented connection program for the user and [0054] discussing the system using  packet data to connect users with anonymity. The examiner is interpreting anonymity as not including identifying information. See also [0006]-[0007] discussing the general use and purpose of packet technology.).

With regards to claim 16, Liu disclosed the limitations of,
wherein the system further comprises a consumer mobile device and a provider mobile device, wherein the consumer mobile device includes one or more processor for executing instructions of the consumer application instance and the provider mobile device includes one or more processor for executing instructions of the provider application instance (See Fig. 2 and [0101] discussing the use of wireless terminals to implement the system including a smart phone. See also [0134] discussing the user interface system being displayed on a PDA, cellular phone, personal computer, etc.).  

Claim Rejections - 35 USC § 103
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatenable by Liu in view of U.S. Pat. Pub. No. 2010/0313009 to Combet et al. (“Combet”).

22.	With regards to claim 4, Liu is silent on the limitations of,
wherein the facilitating comprises removing and/or replacing identifying data from the data packets.
However, Combet teaches at [Claim 33] that it would have been obvious to one of ordinary skill in the data management art to include the ability to removing and/or replacing identifying data from the data packets (See [Claim 33] discussing the anonymizing of the user-identifying features in a packet with alias identification.). 
Therefore, it would have been obvious for one of ordinary skill in the data management art before the effective filing date of the claimed invention to have modified the teachings of Liu to include the ability to removing and/or replacing identifying data from the data packets, as disclosed by Combet. One of ordinary skill in the art would have been motivated to make this modification in order to unambiguously correlated to a singular user without reference to either the identity of the user or to any information from which the identity of the user might be determined and allow for privacy (Combet [0015]-[0016]).  

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatenable by Liu in view of U.S. Pat. Pub. No. 2018/0131811 to Buehler et al. (“Buehler”).

24.	With regards to claim 9, Liu discloses the limitation of,
at least partially matching the criteria (See [0094] discussing the part thereof a code or matching under a criteria.)
Liu is silent on the limitations of,
wherein the selecting comprises randomly selecting the provider user from a subset of the pool of provider users.
However, Buehler teaches at [0074]-[0077] that it would have been obvious to one of ordinary skill in the communications art to include the ability to randomly selecting the provider user from a subset of the pool of provider (See [0074]-[0077] discussing the random selection of an agent to assist a customer.). 
Therefore, it would have been obvious for one of ordinary skill in the communications art before the effective filing date of the claimed invention to have modified the teachings of Liu to include the ability to randomly selecting the provider user from a subset of the pool of provider, as disclosed by Buehler. One of ordinary skill in the art would have been motivated to make this modification in order to evenly distribute calls among agents (Buehler [0077]).  
	

	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatenable by Liu in view of U.S. Pat. Pub. No. 2010/0157851 to Farah (“Farah”).

26.	With regards to claim 10, Liu is silent on the limitation of,
wherein the selecting comprises calculating a compatibility score between the consumer user and the provider user.
However, Farah teaches at [0084]-[0085] that it would have been obvious to one of ordinary skill in the communications art to include the ability to calculate a compatibility score between the consumer user and the provider user (See [0084]-[0085] discussing calculating compatibility scores between multiple users.). 
Therefore, it would have been obvious for one of ordinary skill in the communications art before the effective filing date of the claimed invention to have modified the teachings of Liu to include the ability to calculate a compatibility score between the consumer user and the provider user, as disclosed by Farah. One of ordinary skill in the art would have been motivated to connect users with similar interest (Farah [0085]).

27.	With regards to claim 11, Liu is silent on the limitation of,
wherein the selecting comprises calculating a utility function based on one or more of a waiting time and a compatibility score (See [0085]).
However, Farah teaches at [0084]-[0085] that it would have been obvious to one of ordinary skill in the communications art to include the ability to calculate a utility function based on one or more of a waiting time and a compatibility score (See [0084]-[0085] discussing calculating compatibility scores between multiple users and connecting of users based on interest.). 
Therefore, it would have been obvious for one of ordinary skill in the communications art before the effective filing date of the claimed invention to have modified the teachings of Liu to include the ability to calculate a utility function based on one or more of a waiting time and a compatibility score, as disclosed by Farah. One of ordinary skill in the art would have been motivated to make this modification in order to connect users with similar interest (Farah [0085]).

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatenable by Liu in view of U.S. Pat. No. 9,094,519 to Shuman et al. (“Shuman”).

29.	With regards to claim 13, Liu disclosed the limitations of,
the billing being based on usage of the anonymous temporary communication (See [0044] discussing generating of logs for billing user at the pre-agreed rate and [0097] discussing the communication information including billing information and identities of the parties. The examiner is interpreting billing information to include crediting information.).
Liu is silent on the limitations of,
further comprising billing the consumer user based on a first financial calculation and crediting the provider user is based on a second financial calculation, 
However, Shuman teaches at [Col. 25, l. 26-58] that it would have been obvious to one of ordinary skill in the communications art to include the ability to bill the consumer user based on a first financial calculation and crediting the provider user is based on a second financial calculation (See [Col. 25, l. 26-58] discussing calculations for billing and crediting based on call data.). 
Therefore, it would have been obvious for one of ordinary skill in the communications art before the effective filing date of the claimed invention to have modified the teachings of Liu to include the ability to bill the consumer user based on a first financial calculation and crediting the provider user is based on a second financial calculation, as disclosed by Shuman. One of ordinary skill in the art would have been motivated to make this modification in order to pay for services rendered (Shuman [Col. 25, l. 1-11]) and to reimburse or compensate a provider for the data usage (Shuman [Col. 25, l. 26-44]).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                            Michael.walker@uspto.gov